Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on February 28th, 2022. Claims 2-26 are currently pending.  
Drawings
The replacement drawings were received on 02/28/2022.  These replacement drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, and 10-26 are rejected 35 U.S.C. 103 as being unpatentable over by Natu et al. (USPGPUB No. 2011/0055469 A1, hereinafter referred to as Natu) in view of Rothman et al. (US Pat No. 9535711 B2, hereinafter referred to as Rothman). 
	Referring to claim 2, Natu discloses a processor comprising {“multiprocessor system” with a plurality of processors, see Fig. 2 [0021]}:
	a decoder to decode instructions {“fetch macro-instructions… feed them to the instruction decoder”, see Fig. 1 [0012]};
an execution unit to execute the decoded instructions {“decode them into primitives… pops for execution by the processor”, see Fig. 1 [0012]}; 
and a plurality of registers {“various control and configuration registers”, see Fig. 3 [0024]}, comprising: 
	a first register to indicate capabilities values {“control and configuration registers as well as initial values”, see Fig. 3 [0024]} of processor performance levels {“addresses performance and scalability issues”, [0038].},
	a third register {“register file 135”, see Fig. 1 [0014]} to indicate whether one or more interrupts {“such register may store an indicator… when entering into SMM”, see Fig. 1 [0014], the SMM a type of interrupt “SMI” (“system management interrupt”, background [0001])} are to be generated upon the performance status changes {“one or more SMM status indicator registers 138”, see Fig. 1 [0015]}, including whether an interrupt is to be generated when the change to highest performance occurs {“OEMs utilize SMM to deliver unique power management capabilities [performance levels] to differentiate their products”, [0027]}.
	Natu does not appear to explicitly disclose a second register to indicate whether one or more of performance status changes have occurred, including whether a change to highest performance has occurred;
	However, Rothman discloses a second register { status register “registers 222”, Col 3, lines 55-65, see Fig. 2.} to indicate whether one or more of performance status changes have occurred {“PPM” power management “for enabling operating systems… to control, monitor… hardware components within a platform”, Col 2, lines 18-25}, including whether a change to highest performance has occurred {“interrupt processing model for Control Methods”, Col 6, lines 26-29.};
	Natu and Rothman are analogous because they are from the same field of endeavor, managing ACPI devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Natu and Rotham before him or her, to modify Natu’s power management circuit incorporating Rotham’s PPM (see Fig. 1). 
The suggestion/motivation for doing so would have been to implement the FADT to define various static system information related to configuration and power management (Rotham Col 6, lines 20-25).
Therefore, it would have been obvious to combine Rotham with Natu to obtain the invention as specified in the instant claim(s).
	
	As per claim 3, the rejection of claim 2 is incorporated and Natu discloses wherein the first register includes a first plurality of bits indicating a value for a maximum non-guaranteed performance level {“C6 state save” better than C3 state (last 7 lines of [0009]).}, a second plurality of bits indicating a current value for a guaranteed performance level {“storing SMM save state internally”, see Fig. 1, [0018], lines 1-3.}, a third plurality of bits indicating a current value for a most efficient performance level {“enabling high availability usage models where SMM code diagnoses and corrects memory errors”, [0038]}, and a fourth plurality of bits indicating a value for a lowest performance level {“registers may be in the form of a bitmap or bit vector, with each processor [core 105] having a location to indicate…”, [0015]} that software is to program to a request register {“requested SMM operation”, see claims 12 and 13 respectively}. 

	As per claim 4, the rejection of claim 2 is incorporated and Natu discloses wherein the second register includes a first single bit {“form of a bitmap or bit vector”, see Fig. 1 [0015]} that when set, is to indicate that a change to the highest performance has occurred {“addresses performance and scalability issues”, [0038]}.

	As per claim 5, the rejection of claim 4 is incorporated and Natu discloses wherein the first single bit of the second register being set causes software to read the first register {“remote writes/remote reads for all logical CPUs”, see Fig. 1 [0019]}.

	As per claim 6, the rejection of claim 4 is incorporated and Natu discloses wherein the second register includes a second single bit that when set {“form of a bitmap or bit vector” as appropriate, see Fig. 1 [0015]}, is to indicate that a change to a guaranteed performance has occurred {“storing SMM save state internally”, see Fig. 1, [0018], lines 1-3.}, and wherein the second register further includes a third single bit that when set {“form of a bitmap or bit vector” as appropriate, see Fig. 1 [0015]}, is to indicate an excursion to a minimum performance {“control and configuration registers as well as initial values”, see Fig. 3 [0024]}.

	As per claim 7, the rejection of claim 2 is incorporated and Natu discloses wherein the third register includes a first single bit that when set {“form of a bitmap or bit vector” as appropriate, see Fig. 1 [0015]}, is to indicate that the interrupt is to be generated when the change to the highest performance occurs {“addresses performance and scalability issues”, [0038]}.
	
	As per claim 10, the rejection of claim 2 is incorporated and Natu discloses wherein the plurality of registers comprises model specific registers {“model specific register addressing”, see Fig. 1 [0011]}.

	As per claim 11, the rejection of claim 2 is incorporated and Natu discloses wherein the processor is a multicore processor {“multi-core processor including a plurality of processor cores 105”, see Fig. 1 [0011]}.

	As per claim 12, the rejection of claim 2 is incorporated and Natu discloses further comprising a power management circuit {“ACPI state”, see Fig. 1, [0009].} to set the first, second, and third registers {“form of a bitmap or bit vector” as appropriate, see Fig. 1 [0015]}.

	Referring to claim 13-19 are system claims reciting claim functionality corresponding to the device claim of claims 2-7, and 10-12, respectively, thereby rejected under the same rationale as claims 2-12 recited above. 

	Referring to claim 20-26 are method claims reciting claim functionality corresponding to the device claim of claims 2-7, and 10-12, respectively, thereby rejected under the same rationale as claims 2-12 recited above. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at performance levels limitation  recited in claim 1: US 20210117360 A1, US 20210084787 A1, US 20200257517 A1, US 20200242258 A1, US 20200167098 A1, US 20200151104 A1, US 20200137896 A1, US 20200103894 A1, US 20200104275 A1, US 20200090383 A1, US 20200061811 A1, US 20190385057 A1, US 20190347125 A1, US 20190303297 A1, and US 20190073265 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184